DETAILED ACTION
Status of Claims:  
Claims 1-4, 6-25 and 29-32 are pending.
Claims 1, 3, 23 and 30 are amended.
Claims 31-32 are new.
Claim 26 is cancelled.
This Action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed Jan. 21, 2021 has been entered.  Applicant’s amendments to the Claims have overcome the objection previously set forth in the non-Final Office Action mailed Jul. 21, 2020. The 112(d) rejection has not been overcome and is repeated herein.

Response to Arguments
Applicant's arguments filed Jan. 21, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Todd teaches away from the present claim 1 because Todd requires gas injection into the water that is free of the particulate media. This argument is not persuasive because the disclosure of gas injection into water that is free of particulate media in the claim 1 of Todd appears 
Applicant argues that Todd and Olesen work differently from the system of present claim 1, the claimed gas injection from the bottom of the wastewater containing the particles acts to directly fluidize the particles and disperse them inside the water phase, whereas Todd and Olesen rely on gas to drive a liquid flow which in turn mobilizes and moves the particles around. This argument is not persuasive because the limitations “so that the gas phase flows upwardly in said chamber continuously or intermittently to form a fluidized bed with the slightly heavy particles” are broadly interpreted to include any fluidization mechanism by upwardly flowing gas disturbance to liquid containing slightly heavy particles, including directly fluidizing by gas injection or may gas-driving liquid flow, and thus the limitations do not exclude the fluidization mechanism taught by Todd in view of Olesen. Furthermore, the injection of gas into a liquid where the gas phase flows upwardly will inherently result in some degree of gas disturbance to the particles in the liquid because of the gas movement.
Applicant argues that Olesen does not teach a fluidized bed as recited in present claims 1 and 30 and appears to argue that Olesen is not analogous art.  These arguments are not persuasive because Todd is relied on to teach the claimed fluidized bed and Olesen is relied on to teach the configuration of injection of gas upwardly into a liquid phase containing particles. Furthermore, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker
Applicant argues that Todd does not teach amended claims 23-25 and new claim 31.  This argument is not persuasive because, as described below, Todd anticipates the limitations of amended claims 23-25 and new claims 31-32.

Claim Objections
Claims 1, 16, 19 and 30 are objected to because of the following informalities:  
Regarding claim 1, the phrase “said gas injection mechanism” in line 13 should be –said plurality of aeration tubes--.
Regarding claim 16, the phrase “said gas injection mechanism” in lines 2-3 should be –said plurality of aeration tubes--.
Regarding claim 19, the phrase “said gas injection mechanism” in line 2 should be –said plurality of aeration tubes--.
Regarding claim 30, the phrase “said gas injection mechanism” in line 15 should be –said plurality of aeration tubes--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-22 and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 1 recites the limitation "the container" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the container shall be interpreted to be the same structure as the chamber recited in line 3 of claim 1.

Regarding claims 8-10 and 29, the recitation of “gas distributors” renders the claims indefinite. The phrase “said gas injection mechanism includes one or more gas distributors” in line 2 of claim 8 renders claim 8 indefinite because claim 1, upon which claim 8 depends, is currently amended to require a plurality of aeration tubes and therefore it is not clear if the “one or more gas distributors” of claim 8 are the same structure as the plurality of aeration tubes recited in claim 1, or if they are additional structures. Thus, it is also not clear for claims 9-10 and 29, which depend on claim 8, what structure is required by the phrases “said one or multiple gas distributors” (see line 2 of claim 9), “said gas distributors” (see line 2 of claim 10) and “said multiple distributors” (see line 2 of claim 29). For the purposes of examination, the “one or more gas distributors” of claims 8-10 and 29 shall be interpreted to be the plurality of aeration tubes recited in claim 1.

Regarding claims 2-4, 6-7 and 11-22, the claims are rejected for being indefinite because they depend from an indefinite claim.

Claim  recites the limitation "the container" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the container shall be interpreted to be the same structure as the chamber recited in line 5 of claim 30.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 9 fail to further limit the subject matter of the claim upon which it depends because these limitations are the same limitations as those recited in line 2 of claim 8 and lines 8-9 of claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23-25 and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Todd et al. (US 5,486,291 A).

Regarding claim 23, Todd teaches a method of wastewater treatment using a fluidized bed wastewater treatment apparatus with light particles (ecological fluidized bed (EFB) systems 10, 60) and containing two or more biological reaction zones (coarse medium layer 14 and fine medium material layer 16; multiple EFB’s in a lagoon system 60) (see Fig. 1 and 3-5); 
said biological reaction zones being fluidized bed light particle systems (fine media material with a specific gravity of 0.9 to 1.1) (see col. 1, lines 55-57) and being a combination of two or multiple of the anaerobic zone, anoxic zone and aerobic zone (aerobic recirculation of the layer 16; aeration in the coarse medium layer 14 is periodic, and therefore the layer 14 is interpreted to be capable of being an anaerobic zone when aeration is off) (see col. 5, lines 32-34); said fluidized bed light particle systems including light particles acting as carriers of microbiota to facilitate the growth of microbiota (media materials provide a surface for the attachment of microorganisms) (see col. 3, lines 40-43); and 
wherein the method comprises steps of operating the apparatus in gas-free suspension mode (“gas-free suspension mode” is interpreted to achieved as disclosed in claim 25 by introducing gas into the liquid to generate gas-liquid mixture and by adjusting the gas flowrate to change the density of gas-liquid mixture, such that the light particles are suspended freely in the gas-liquid mixture; Todd teaches adjusting the gas flowrate and therefore inherently changes the density of the gas-liquid mixture such that the light particles are suspended freely) (see Todd, col. 6, lines 56-57 and col. 5, lines 44-46) and the 

Regarding claim 24, Todd teaches the wastewater treatment method according to claim 23, wherein the method further comprises adding heavy particles to form a mixed particle system and wherein the density of said heavy particles is higher than the density of said liquid (coarse media which is not subject to substantial movement by water flow through the container due to its density; fine media material with a specific gravity of 0.9 to 1.1) (see Todd, col. 1, lines 49-51 and 55-57).

Regarding claim 25, Todd teaches the wastewater treatment method according to claim 23, wherein said free suspension mode is achieved by introducing gas into the liquid to generate gas-liquid mixture and by adjusting the gas flowrate to change the density of gas-liquid mixture, such that the light particles are suspended freely in the gas-liquid mixture (Todd teaches adjusting the gas flowrate and therefore inherently changes the density of the gas-liquid mixture such that the light particles are suspended freely) (see Todd, col. 6, lines 56-57 and col. 5, lines 44-46).

Regarding claim 31, Todd teaches a method of wastewater treatment using a fluidized bed mixed particle wastewater treatment apparatus with light particles and heavy particles (ecological fluidized bed (EFB) systems 10, 60) and containing two or more biological reaction zones (multiple EFB’s in a lagoon system 60; fine media material with a specific gravity of 0.9 to 1.1, which meets the definition disclosed in the instant Specification of “light particles” and “heavy particles”) (see Fig. 1 and 3-5; see col. 1, lines 55-57); 

said fluidized bed mixed particle systems including light particles and heavy particles acting as carriers of microbiota to facilitate the growth of microbiota (media materials provide a surface for the attachment of microorganisms) (see col. 3, lines 40-43); and 
wherein the method comprises operating the apparatus in gas-free suspension mode (“gas-free suspension mode” is interpreted to achieved as disclosed in claim 25 by introducing gas into the liquid to generate gas-liquid mixture and by adjusting the gas flowrate to change the density of gas-liquid mixture, such that the light particles are suspended freely in the gas-liquid mixture; Todd teaches adjusting the gas flowrate and therefore inherently changes the density of the gas-liquid mixture such that the light particles are suspended freely) (see Todd, col. 6, lines 56-57 and col. 5, lines 44-46) or gas-aided suspension mode and the liquid in two or more of said biological reaction zones being mutually connected (the circulation of aerated water is maintained; see arrows illustrating the water flow within the lagoon system 60) (see col. 8, lines 40-41; col. 7, lines 25-27; Fig. 3-5).

Regarding claim 32, Todd teaches the wastewater treatment method according to claim 31, wherein said gas-aid suspension mode is achieved by introducing gas to disturb the liquid such that light particles are suspended in the liquid (Todd teaches introducing gas; dispersed fine media as a fluidized bed within the container) (see Todd, col. 2, lines 22-23, 40-41 and 59-62).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-22 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (US 5,486,291 A) in view of Olesen (US 2016/0115056 A1).

Regarding claim 1, per the interpretation noted above, Todd teaches a system for wastewater treatment (ecological fluidized bed (EFB)), comprising: 
a contactor enclosing a chamber (a container 12), said chamber including a liquid phase and light particles in said liquid phase (the container 12 for processing polluted water has a fine medium material 16 dispersed in water) (see col. 1, lines 43-55; Fig. 1), a density of said light particles being lower than a density of said liquid phase (fine media material with a specific gravity of 0.9 to 1.1) (see col. 1, lines 55-57), said light particles having microorganisms located on their surfaces (media materials provide a surface for the attachment of microorganisms) (see col. 3, lines 40-43); and 
an aeration tube for injecting gas into said chamber located near a bottom of said chamber to inject gas into said liquid phase containing said light particles located in said chamber (airlift pipe 26; air supply line 40 and aerators 38) (see Fig. 1-2; instant Specification, p. 24, lines 15-20) thereby lowering an average density of the gas-liquid mixture (as the claimed structure is taught, the functional limitation of “lowering an average density” is interpreted to be inherent) to cause the light particles to be uniformly dispersed in the chamber by the gas when the gas is being injected into the chamber (dispersed fine media as a fluidized bed within a container for a balanced ecosystem to treat the water) (see col. 2, lines 40-50), and wherein said gas injection mechanism is configured so that the gas phase flows upwardly in said chamber continuously or intermittently to form a fluidized bed with the light particles uniformly dispersed therein (fine air bubbles from aerator 32 rise with the water to the top 30 of pipe 26; in the fluidized bed, the circulation of aerated water is maintained) (see col. 5, lines 25-26; col. 8, lines 40-41).

Olesen teaches a system for wastewater treatment, comprising: a contactor enclosing a chamber, said chamber including a liquid phase and particles in said liquid phase, said particles having microorganisms located on their surfaces (a container comprising a bottom and one or more side walls; inside the container 2, liquid to be treated is present together with bio-film carriers) (see para. 0061); and a plurality of aeration tubes for injecting gas into said chamber located near a bottom of said chamber to give a uniform array of aeration tubes extending across the container to inject gas upwardly into said liquid phase containing said particles located in said chamber, and wherein said gas injection mechanism is configured so that the gas phase flows upwardly in said chamber continuously or intermittently (a first gas supply 8 creates a first circulating flow F1 of liquids and microfilm carriers; a second gas supply 16 creates a second circulating flow F2 of liquids and microfilm carriers; the container or system may comprise a plurality of airlifts, which is a plurality of vertically arranged tubes 6 each with a first air supply 8, the arranged tubes 6 distributed with equal distance) (see para. 0023, 0025, 0118, 0120, 0121 and 0123; Fig. 1, 4b-c and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the aeration tube of Todd with the Olesen plurality of aeration tubes, arranged in a uniform array across the container and in the liquid phase containing the particles as taught by Olesen, because the Olesen gas injection mechanism configuration provides a sufficiently high hydraulic load, which results in a more reliable treatment (see Olesen, para. 0012 and 0015); is capable of dispersing the Todd light particles in the Todd liquid phase (good mixing in the chamber while avoiding stagnant flow regions in the chamber) (see Olesen, para. 0070), where particle dispersion is a goal of Todd (see Todd, col. 2, 

Regarding claim 2, Todd, as modified by Olesen, teaches the system for wastewater treatment according to claim 1, including heavy particles located in said chamber to form a mixed particle system, wherein a density of said heavy particles is higher than the density of said liquid (coarse media which is not subject to substantial movement by water flow through the container due to its density; fine media material with a specific gravity of 0.9 to 1.1) (see Todd, col. 1, lines 49-51 and 55-57) and wherein said heavy particles have microorganisms located on their surfaces (media materials provide a surface for the attachment of microorganisms) (see Todd, col. 3, lines 40-43).

Regarding claim 3, Todd, as modified by Olesen, teaches the system for wastewater treatment according to claim 1, wherein during operation when said gas is being injected a gas-liquid-solid three-phase region is formed with the light particles being the solid phase, and wherein when there is no gas injection a liquid-solid two-phase region is formed which includes a liquid phase and said solid phase (these limitations do not appear to require further structural limitations beyond the gas-liquid-solid three-phase region taught by Todd in claim 1).

Regarding claim 4, Todd, as modified by Olesen, teaches the system for wastewater treatment according to claim 1, wherein an environment in said chamber is anaerobic, anoxic, or aerobic (in an aerobic operation and in an anaerobic operation) (see Todd, col. 2, lines 23-24).

Regarding claim 6, Todd, as modified by Olesen, teaches the system for wastewater treatment according to claim 1, wherein the density of said light particles is higher than or equal to about 80% of 

Regarding claim 7, Todd, as modified by Olesen, teaches the system for wastewater treatment according to claim 6, wherein the density of said light particles is higher than or equal to about 90% of the density of said liquid phase (fine media material with a specific gravity of 0.9 to 1.1; where the fine media has a specific gravity of less than about 1) (see Todd, col. 1, lines 55-57; col. 3, lines 9-10).

Regarding claim 8, per the interpretation noted above, Todd, as modified by Olesen, teaches the system for wastewater treatment according to claim 1, wherein said gas injection mechanism includes one or multiple gas distributors, and wherein the gas phase is fed through said one or multiple gas distributors placed in the gas-liquid-solid three-phase region (see Olesen, Fig. 1: the first gas supply 8 and the second gas supply 16; Fig. 4b-c and 5: a plurality of vertically arranged tubes 6 each with a first air supply 8).

Regarding claim 9, per the interpretation noted above, Todd, as modified by Olesen, teaches the system for wastewater treatment according to claim 8, wherein said gas distributors are located near the bottom of the chamber (see Olesen, Fig. 1: the first and second gas supplies are near the bottom of the tank; Fig. 4b-c and 5 show the container from above but disclose the same features as Fig. 1 as noted in para. 0118).

Regarding claim 10, per the interpretation noted above, Todd, as modified by Olesen, teaches the system for wastewater treatment according to claim 8, wherein said gas distributors are evenly 

Regarding claim 11, per the interpretation noted above, Todd, as modified by Olesen, teaches the system for wastewater treatment according to claim 8, wherein said gas distributors (the Olesen plurality of vertically arranged tubes 6 each with a first air supply 8) are set up at one or more locations in the same cross section in said chamber and two or more of said distributors are vertical arranged and aligned along a height of said chamber, inducing said gas phase to flow upward along the direction of the height of said chamber (see Olesen, Fig. 1, 4a-4d and 5).

Regarding claim 12, Todd, as modified by Olesen, teaches the system for wastewater treatment according to claim 8, wherein upflow of said gas phase is partially or completely accomplished by flowing through internal or external tubes in the chamber and said tubes are vertically positioned or nearly vertically positioned in said chamber (vertically oriented tube 6) (see Olesen, Fig. 1 and para. 0064).

Regarding claim 13, Todd, as modified by Olesen, teaches the system for wastewater treatment according to claim 1, wherein said contactor includes microchannels containing a layer of packing (coarse media layer 14) (see Todd, Fig. 1), the layer of the packing containing a plurality of unit channels and the unit channels in each layer being interlaced, and are located at the bottom of the contactor (the coarse media may vary in materials and may comprise heavy rocks, sand or other coarse media, at the bottom of the container; as sand will fall within the crevices between rocks, the coarse media is interpreted to be interlaced, where “interlaced” is broadly interpreted to mean held in a locking position or intermixed) (see Todd, col. 1, lines 47-49; col. 3, lines 5-7 and 38-39).

Todd, as modified by Olesen, does not explicitly teach that the microchannels allow the fluid to be uniformly distributed before entering the gas-liquid-solid three-phase system.  However, these are interpreted to be functional limitations and as the prior art teaches the structural limitations of the claimed invention, the system of Todd, as modified by Olesen, is presumed to inherently achieve the limitations “to allow the fluid to be uniformly distributed before entering the gas-liquid-solid three-phase system.”

Regarding claim 14, Todd, as modified by Olesen, teaches the system for wastewater treatment according to claim 1, configured for feeding wastewater into said chamber intermittently or continuously (polluted water inlet 22) and discharging treated wastewater from said chamber (treated water outlet 54) (see Todd, Fig. 1).

Regarding claim 15, Todd, as modified by Olesen, teaches the system for wastewater treatment according to claim 14, wherein multiple systems are connected together in series, and said systems are connected together by liquid circulating pipes (distribution headers 70 and 68) (see Todd, Fig. 3-5).

Regarding claim 16, per the interpretation noted above, Todd, as modified by Olesen, teaches the system for wastewater treatment according to claim 14, wherein when an environment of the contactor is anaerobic or anoxic, said gas injection mechanism is configured so that the gas phase is aerated intermittently (air supply line 40 and aerators 38 are operated periodically) (see Todd, col. 5, 
The limitations “when the environment of the contactor is anaerobic or anoxic” and “when the environment of the contactor is aerobic” are considered to be contingent limitations which, under the broadest reasonable interpretation for the claimed invention, are not required to be met by the prior art; thus, the claim only requires the structure for performing the functions of aerating intermittently or aerating intermittently or continuously, i.e. a plurality of aeration tubes. (see MPEP § 2111.04(II))

Regarding claim 17, Todd, as modified by Olesen, teaches the system for wastewater treatment according to claim 2, wherein when there is no gas injection said gas-liquid-solid three-phase region becomes a liquid-solid two-phase region which includes a liquid phase and a solid phase (these limitations do not appear to require further structural limitations beyond the gas-liquid-solid three-phase region taught by Todd in claim 1).

Regarding claim 18, Todd, as modified by Olesen, teaches the system for wastewater treatment according to claim 2, wherein an environment of said contactor is anaerobic, anoxic, or aerobic (in an aerobic operation and in an anaerobic operation) (see Todd, col. 2, lines 23-24).

Regarding claim 19, per the interpretation noted above, Todd, as modified by Olesen, teaches the system for wastewater treatment according to claim 2, wherein said gas injection mechanism is configured so that the gas phase flows upward continuously or intermittently (fine air bubbles from aerator 32 rise with the water to the top 30 of pipe 26; the circulation of aerated water is maintained) (see Todd, col. 5, lines 25-26 and col. 8, lines 40-41; Olesen, Fig. 1) and said mixed particles are dispersed 

Regarding claim 20, Todd, as modified by Olesen, teaches the system for wastewater treatment according to claim 2, wherein the density of said light particles is uniform or non-uniform (the media material may vary in materials) (see Todd, col. 3, lines 38-39), wherein the size of said light particles is uniform or non-uniform (the media having a variable particle size) (see Todd, col. 1, lines 60-61), wherein the density of said heavy particles is uniform or non-uniform (the media material may vary in materials) (see Todd, col. 3, lines 38-39) and wherein the size of said heavy particles is uniform or non-uniform (the media having a variable particle size) (see Todd, col. 1, lines 60-61).

Regarding claim 21, Todd, as modified by Olesen, teaches the system for wastewater treatment according to claim 2, wherein said light particles include at least two types of densities and/or sizes and said heavy particles include at least two types of densities and/or sizes (the media having a variable particle size) (see Todd, col. 1, lines 60-61).

Regarding claim 22, Todd, as modified by Olesen, teaches the system according to claim 2, wherein the density of said light particles is higher than or equal to about 80% of the density of said liquid phase and lower than the density of said liquid phase (fine media material with a specific gravity of 0.9 to 1.1; where the fine media has a specific gravity of less than about 1) (see Todd, col. 1, lines 55-57; col. 3, lines 9-10), wherein the density of said heavy particles is higher than the density of said liquid phase and lower than or equal to about 120% of the density of said liquid phase (fine media material with a specific gravity of 0.9 to 1.1; where the fine media has a specific gravity of less than about 1) (see Todd, col. 1, lines 55-57; col. 3, lines 9-10), wherein the volume fraction of the total volume of said light 

Regarding claim 29, Todd, as modified by Olesen, teaches the system for wastewater treatment according to claim 10, wherein when said multiple distributors are concentrated in certain zones, said gas phase can be induced to flow upwardly through said zones (Todd, as modified by Olesen, teaches gas distributors are evenly distributed, and thus the features of claim 29 associated with the gas distributors optionally concentrated in certain zones are interpreted to also be optional; however, Olesen teaches the claimed configuration and upwardly flowing gas phase in Fig. 4d).

Regarding claim 30, per the interpretation noted above, Todd teaches a process for wastewater treatment using a fluidized bed light particle system including steps of: 
feeding wastewater into said fluidized bed light particle system (polluted water inlet 22 of an ecological fluidized bed (EFB)), said fluidized bed light particle system comprising: 
a contactor enclosing a chamber, said chamber including a liquid phase and light particles in said liquid phase (the container 12 for processing polluted water has a fine medium material 16 dispersed in water) (see col. 1, lines 43-55; Fig. 1), a density of said light particles being lower than a density of said liquid phase (fine media material with a specific gravity of 0.9 to 1.1) (see col. 1, lines 55-57), said light particles having microorganisms located on their surfaces (media materials provide a surface for the attachment of microorganisms) (see col. 3, lines 40-43); and
an aeration tube for injecting gas into said chamber located near a bottom of said chamber to inject gas upwardly into said liquid phase containing said light particles located in 
discharging the treated wastewater from said light particle system (treated water outlet 54) (see Fig. 1).
Todd does not explicitly teach that the gas is injected upwardly into said liquid phase containing said light particles and that there is a plurality of aeration tubes located to give a uniform array of aeration tubes extending across the container.
Olesen teaches a process for wastewater treatment using a particle system including steps of: feeding wastewater into said particle system comprising a contactor enclosing a chamber, said chamber including a liquid phase and particles in said liquid phase, said particles having microorganisms located on their surfaces (a container comprising a bottom and one or more side walls; inside the container 2, liquid to be treated is present together with bio-film carriers) (see para. 0061); and a plurality of aeration tubes for injecting gas into said chamber located near a bottom of said chamber to give a uniform array of aeration tubes extending across the container to inject gas upwardly into said liquid phase containing said particles located in said chamber, and wherein said gas injection mechanism is 1 of liquids and microfilm carriers; a second gas supply 16 creates a second circulating flow F2 of liquids and microfilm carriers; the container or system may comprise a plurality of airlifts, which is a plurality of vertically arranged tubes 6 each with a first air supply 8, the arranged tubes 6 distributed with equal distance) (see para. 0023, 0025, 0118, 0120, 0121 and 0123; Fig. 1, 4b-c and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the aeration tube of Todd with the Olesen plurality of aeration tubes, arranged in a uniform array across the container and in the liquid phase containing the particles as taught by Olesen, because the Olesen gas injection mechanism configuration provides a sufficiently high hydraulic load, which results in a more reliable treatment (see Olesen, para. 0012 and 0015); is capable of dispersing the Todd light particles in the Todd liquid phase (good mixing in the chamber while avoiding stagnant flow regions in the chamber) (see Olesen, para. 0070), where particle dispersion is a goal of Todd (see Todd, col. 2, lines 40-41); and increases the exposure of the polluted water to the light particles and microorganisms, which is a goal of Todd (see col. 1, lines 40-41).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578.  The examiner can normally be reached on M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778                                                                                                                                                                                                        




/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        February 13, 2021